Citation Nr: 1447752	
Decision Date: 10/28/14    Archive Date: 11/05/14

DOCKET NO.  12-10 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for left knee disability.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.C. Babaian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to September 1988.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho. 
 
In his March 2011 Notice of Disagreement, the Veteran associated an April 2010 bleeding episode due to ulcers with anti-inflammatory medication taken for left knee disability, service connection for which is currently under appeal.  "Had there been no compromised knee from my military days, there would have been no inflammation and infection, no anti-inflammatories, and no life threatening ulcers."  The issue has not been addressed by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction, and the issue is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In his March 2011 Notice of Disagreement, the Veteran, a Purple Heart recipient, contends that left knee disability is the result of heavy load bearing during his more than 20 years of military service, and that it was worsened by his service connected disabilities including an amputated right great toe and a right heal spur.

A VA examination was provided in March 2012.  However, in rendering an unfavorable medical opinion based on a report in the Veteran's service treatment records, the VA examiner only considered direct service connection.  The medical opinion does not expressly address the effects of the rigors of combat consistent with the Veteran's receipt of the Master Parachutist Badge and Combat Infantry Badge.  Also, the portions of the Disability Benefit Questionnaire addressing secondary service connection and nonservice-connected aggravation were omitted.  

The Veteran has service-connected musculoskeletal disabilities involving the lower extremities and has a current left knee disability, together with sufficient lay testimony that suggests the possibility of an association between the two and with insufficient medical evidence to decide the appeal on the present record.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Board must remand the issue for a medical opinion addressing the Veteran's contention based on the alternative theory of entitlement to secondary service connection. 

The issue of entitlement to TDIU is inextricably intertwined with and cannot be resolved without first addressing the issue of service connection for left knee disability.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  If service connection is granted, left knee disability must be factored into the determination regarding employability.  Conversely, if service connection is not granted, left knee disability must be excluded from consideration.

Of note, the claims file indicates that the Veteran applied for vocational rehabilitation in 1997.  In response to the instant claim, a September 2010 Beneficiary Identification Records Locator Subsystem (BIRLS) screen print confirms that the Veteran sought Chapter 31 benefits, and the RO requested his Vocational Rehabilitation and Employment (VR&E) folder for temporary transfer from storage.  Neither the January 2011 rating decision nor the April 2012 Statement of the Case refer to the folder.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that the VR&E folder, to the extent it is available, accompanies, or is incorporated into the electronic claims file if/when the case is returned to the Board.  If unavailable, please document any attempts to obtain the folder.

2.  Then, obtain a medical opinion as to the etiology of the Veteran's left knee disability.  The claims file should be made available to the examiner.  If an opinion cannot be provided without an examination, one should be provided. 
The examiner should accomplish the following:

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the diagnosed degenerative arthritis of the Veteran's left knee had onset during or was otherwise caused by his active service.  In so doing, the examiner should consider and discuss the relevance, if any, of this combat Veteran's statements regarding the wear associated with parachuting and carrying heavy loads, and knee pain during service.

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed degenerative arthritis of the Veteran's left knee was caused by his service-connected right great toe amputation and/or bony calcaneal spur.

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that diagnosed degenerative arthritis has been aggravated by his service-connected right great toe amputation and/or bony calcaneal spur.    

The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the left knee disability (i.e., a baseline) before the onset of the aggravation.

The examiner should provide a complete rationale for any opinion rendered; meaning tell us why you reached your medical conclusion.   

3.  Then, readjudicate the claims of entitlement to service connection for left knee disability and to TDIU, on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The purpose of this remand is to comply with governing adjudicative procedures.  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of the remanded issues.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b). 

